Holden, J.,
delivered the opinion of the court.
Mr. Brahan, an attorney, appeals from a judgment peremptorily denying him recovery for seventy-five dollars, claimed as a fee for services rendered in a suit by one Thomas against the appellee.
The case is simply this: Attorney Brown sued the appellee insurance company for Thomas in the justice court and obtained a judgment for one hundred and ninety-nine dollars. Upon appeal to the circuit court Attorney Brown assumed the role of witness, and the appellant Brahan was employed by Brown to take his place as attorney in the case. Judgment was rendered for two hundred dollars against the appellee in the circuit court, Avliich was appealed from to this court, but the appeal Avas dismissed AAdthout a hearing upon the merits. At this juncture it seems that Attorney Brown agreed to pay Attorney Brahan, the appellant, seventy-five dollars for his services in the case. Mr. Brahan thereupon notified the appellee insurance company to pay him the seventy-five dollars out of the two hundred dollar judgemtn due by it to the said Thomas, but the appellee insurance company paid the amount of the judgment to the circuit clerk of the court where it was rendered. The appellant Brahan did not claim that he had any assignment against the judgment. He did not have any contract of employment with Thomas, the plaintiff, who was a minor negro child. He had no authority to act for Thomas, the minor, except through his employment by At*165torney Brown. Brown liad no authority from the minor child, or otherwise, to employ Brahan.
Upon this state of facts the circuit judge granted a peremptory instruction denying recovery to the appellant Brahan, and we think his action was correct. There was no contractual relation of attorney and client between Brahan and Thomas, consequently no lien existed; therefore an assignmnet was necessary to give Brahan a lien upon the judgment and there was no legal or equitable assignment to him of any part of the judgment which would have been necessary in order to bind the appellee judgment debtor. Appellant has no remedy except against Attorney Brown who employed him to render the service in the case.
The appellant cites and relies upon the cases of Harris v. Hazlehurst Oil Mill Co., 78 Miss. 603, 30 So. 273, and Halsell v. Turner, 84 Miss. 432;, 36 So. 531. But these cases are not in point for the appellant. In the first case there Avas an equitable assignment by the judgment creditor to the attorneys who Avere employed by him. Not so here. In the second case the attorney had a lien upon the funds in his possession for services rendered in collecting the money for his client. That was a different case from the one at bar. Here there was no lien of Mr. Brahan for any of the reasons given in the íavo cases cited.
The judgment of the loAver court is affirmed.

Affirmed.